 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), is entered into on March 8, 2018
(the “Effective Date”), by and between Assembly Biosciences, Inc., a Delaware
corporation with principal executive offices at 11711 N. Meridian Street, Suite
310, Carmel, IN 46032 (the “Company”), and Graham Cooper (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ the Executive as Chief Operating Officer
and Chief Financial Officer as of the Effective Date, and the Executive desires
to accept employment by the Company as of the Effective Date; and

 

WHEREAS, the parties desire to enter into this Agreement, setting forth the
terms and conditions of the Executive’s employment with the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.             Employment.

 

(a)          Services. The Executive will be employed by the Company initially
as its Chief Operating Officer and Chief Financial Officer, reporting to the
Company’s Chief Executive Officer, and shall perform such duties as are
consistent with a position as Chief Operating Officer and Chief Financial
Officer (the “Services”). The Executive agrees to perform such Services
faithfully, to devote his full working time, attention and energies to the
business of the Company and, while he remains employed and subject to the terms
of this Agreement, not to engage in any other business activity that is in
conflict with his duties and obligations to the Company. For avoidance of doubt,
the Executive may engage in consulting and board activities for businesses that
are not competitive with the Company so long as such activities do not interfere
with his duties and obligations to the Company and otherwise comply with the
Company’s Code of Conduct. Commencing as of the Effective Date, the Executive
shall not join any board of directors of any for profit entity or engage in
outside consulting without the prior written consent of the Chief Executive
Officer or the Company’s Board of Directors.

 

(b)          Acceptance. Executive hereby accepts such employment and agrees to
render the Services.

 

2.             Term. The Executive's employment under this Agreement shall
commence as of the Effective Date and shall continue on an “at-will” basis until
terminated pursuant to Section 8 of this Agreement (the “Term”).

 

3.             Best Efforts. The Executive shall devote his full business time,
attention and energies (recognizing the exception described in 1(a) above for
consulting and board work) to the business and affairs of the Company and shall
use his best efforts to advance the best interests of the Company and during the
Term shall not be actively engaged in any other business activity, whether or
not such business activity is pursued for gain, profit or other pecuniary
advantage, that will interfere with the performance by the Executive of his
duties hereunder or the Executive’s availability to perform such duties or that
will adversely affect, or negatively reflect upon, the Company.

 



 

 

 

4.             Compensation. During the Term, as full compensation for the
performance by the Executive of his duties under this Agreement, the Company
shall pay the Executive as follows:

 

(a)          Base Salary. The Company shall pay Executive an annual base salary
(the “Base Salary”) initially equal to four hundred twenty-five thousand dollars
($425,000). Payment shall be made in accordance with the Company’s normal
payroll practices, as they may be changed from time to time. The Base Salary
will be reviewed by the Chief Executive Officer and the Board of Directors (the
“Board”), or a committee thereof, no less frequently than annually.

 

(b)          Annual Performance Bonus. At the sole discretion of the Board (or a
committee thereof), the Executive shall be eligible to receive an annual
performance-based bonus during the Term (the “Annual Performance Bonus”)
targeted at forty percent (40%) of his then current Base Salary based on the
attainment by the Executive of certain financial, clinical development and
business objectives as established annually by the Board (or a committee
thereof). Any Annual Performance Bonus earned with respect to the 2018 fiscal
year will be prorated based upon the number of days the Executive is employed in
the 2018 fiscal year. The Annual Performance Bonus shall be payable as a
lump-sum payment as determined by the Board (or a committee thereof) in its sole
discretion. Except as otherwise provided in this Agreement, to earn any
particular Annual Performance Bonus or installment thereof, the Executive must,
in additional to satisfying the performance objectives, remain employed on the
date the Annual Performance Bonus is paid; provided, further, that the Annual
Performance Bonus will be paid no later than seventy-five (75) days after the
end of the period to which the Annual Performance Bonus pertains.

 

(c)          Withholding. The Company shall withhold all applicable federal,
state and local taxes, social security and such other amounts as may be required
by law from all amounts payable to the Executive under this Agreement, including
Section 4 and Section 9.

 

(d)          Equity. As a material inducement to accept the Company’s offer of
employment, the Company will recommend to the Board (or a committee thereof)
that the Executive be granted, subject to the Executive’s acceptance of this
Agreement and commencement of employment, an option to purchase 220,000 shares
of common stock of the Company (the “New Hire Stock Option”). Subject to the
Executive’s continued employment and the terms of the Company’s 2017 Inducement
Award Plan (the “Inducement Plan”) and the applicable non-qualified stock option
agreement entered into by the Executive and the Company pursuant to the
Inducement Plan, the option will have a term of ten years and the shares
underlying the New Hire Stock Option shall vest in installments over three years
with the first installment (representing approximately 33-1/3% of the shares)
vesting on the first anniversary of grant date and the balance vesting over the
next two years thereafter in approximately equal monthly installments. The New
Hire Stock Option shall be subject to accelerated vesting in connection with a
Change of Control as provided in Section 9(c). The New Hire Stock Option and any
subsequently granted equity or stock-based awards under the Company’s equity
incentive plans, including stock options and restricted stock unit awards, will
be collectively referred to in this Agreement as the “Equity Awards.”

 



 2 

 

 

(e)          Expenses. The Company shall provide the Executive with a corporate
credit card for business use, and shall reimburse the Executive for all normal,
usual and necessary expenses incurred by the Executive in furtherance of the
business and affairs of the Company, including reasonable travel and
entertainment, upon timely receipt by the Company of appropriate vouchers or
other proof of the Executive’s expenditures and otherwise in accordance with any
expense reimbursement policy as may from time to time be adopted by the Company.

 

(f)          Other Benefits. The Executive shall be entitled to all rights and
benefits for which he shall be eligible under any benefit or other plans
(including, without limitation, dental, medical, medical reimbursement and
hospital plans, pension plans, employee stock purchase plans, profit sharing
plans, bonus plans and other so-called “Fringe Benefits”) as the Company shall
make available to its senior executives from time to time, subject to the terms
of such plans. In addition, if applicable, the Company shall reimburse the
Executive for his reasonable licensing fees, continuing professional education,
and other professional dues upon timely receipt by the Company of appropriate
vouchers or other proof of the Executive’s expenditures and otherwise in
accordance with any expense reimbursement policy as may from time to time be
adopted by the Company. The Company shall also name the Executive as a covered
person under its Directors & Officers insurance policies.

 

(g)          Vacation. The Executive will be entitled to paid vacation in
accordance with the Company’s vacation policy, as in effect from time to time.

 

5.             Confidential Information and Inventions.

 

(a)          The Executive recognizes and acknowledges that in the course of his
duties he is likely to receive confidential or proprietary information owned by
the Company or third parties with whom the Company has an obligation of
confidentiality, relating to and used in the Company’s business (collectively,
“Confidential and Proprietary Information”). Confidential and Proprietary
Information shall include, but shall not be limited to, confidential or
proprietary scientific or technical information, data, formulas and related
concepts, business plans (both current and under development), client lists,
promotion and marketing programs, trade secrets, or any other confidential or
proprietary business information relating to development programs, costs,
revenues, marketing, investments, sales activities, promotions, credit and
financial data, manufacturing processes, financing methods, plans or the
business and affairs of the Company or of any affiliate, client or service
provider of the Company, and any and all information relating to the operation
of the Company’s business which the Company may from time to time designate as
confidential or proprietary or that the Executive reasonably knows should be, or
has been, treated by the Company as confidential or proprietary. The Executive
expressly acknowledges that the Confidential and Proprietary Information
constitutes a protectable business interest of the Company. The Executive
further agrees that if any information that the Company deems to be a trade
secret is found by a court of competent jurisdiction not to be a trade secret,
such information will, nevertheless, be considered Confidential and Proprietary
Information for purposes of this Agreement. Confidential and Proprietary
Information does not include any information that: (i) at the time of disclosure
is generally known to, or readily ascertainable by, the public; (ii) becomes
known to the public through no fault of the Executive or other violation of this
Agreement; or (iii) is disclosed to the Executive by a third party under no
obligation to maintain the confidentiality of the information. The Executive
agrees, during and after the Term, except as reasonably necessary for the
fulfillment of his duties under this Agreement: (i) not to use any such
Confidential and Proprietary Information for himself or others; and (ii) to keep
confidential and not disclose or make accessible to any other person or entity
any Confidential and Proprietary Information. The Executive agrees to return
immediately all Confidential and Proprietary Information and Company material
and reproductions (including but not limited, to writings, correspondence,
notes, drafts, records, invoices, technical and business policies, computer
programs or disks) thereof in his possession to the Company upon termination of
employment, or at any time upon the Company’s request.

 



 3 

 

 

(b)           Except with prior written authorization by the Company, the
Executive agrees not to disclose or publish any of the Confidential and
Proprietary Information, or any confidential, scientific, technical or business
information of any other party to whom the Company owes an obligation of
confidence, at any time during or after his employment with the Company. The
restrictions in this Section 5(b) and in Section 5(a) above will not apply to
any information that the Executive is required to disclose by law, provided that
the Executive (i) notifies the Company of the existence and terms of such
obligation, (ii) gives the Company a reasonable opportunity to seek a protective
or similar order to prevent or limit such disclosure, and (iii) only discloses
that information actually required to be disclosed.

 

(c)           The Executive agrees that any and all inventions (whether or not
patentable), discoveries, improvements, know-how, ideas, information and
patentable or copyrightable works (“Inventions”) initiated, conceived or made by
him, either alone or in conjunction with others, during the course of his
employment by the Company or that result from work performed by the Executive
for the Company, shall be the sole property of the Company to the maximum extent
permitted by applicable law and, to the extent permitted by law, shall be “works
made for hire” as that term is defined in the United States Copyright Act (17
U.S.C.A., Section 101). The Company shall be the sole owner of all patents,
copyrights, trade secret rights, and other intellectual property or other rights
in connection therewith. The Executive hereby assigns to the Company all right,
title and interest he may have or acquire in all such Inventions. The Executive
further agrees to assist the Company in every proper way (but at the Company’s
expense) to obtain and from time to time enforce patents, copyrights or other
rights on such Inventions in any and all countries, and to that end the
Executive will execute all documents necessary:

 

(i)             to apply for, obtain and vest in the name of the Company alone
(unless the Company otherwise directs) letters patent, copyrights or other
analogous protection in any country throughout the world and when so obtained or
vested to renew and restore the same; and

 

(ii)            to defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other analogous protection.

 

To the extent this Agreement is required to be construed in accordance with the
laws of any state which precludes a requirement to assign certain classes of
inventions made by an employee, this Section 5 will be interpreted not to apply
to any invention which a court rules and/or the Company agrees falls within such
classes. As required pursuant to Section 2872 of the California Labor Code,
Executive acknowledges that the Company has notified the Executive that the
provisions of this Section 5 do not apply to an invention that qualified fully
under the provisions of Section 2870 of the California Labor Code (attached
hereto as Exhibit A).

 



 4 

 

 

(d)            The Executive acknowledges that, while performing the services
under this Agreement the Executive may locate, identify and/or evaluate patented
or patentable inventions having commercial potential in the fields of pharmacy,
pharmaceutical, biotechnology, healthcare, technology and other fields that may
be of potential interest to the Company (the “Third-Party Inventions”). The
Executive understands, acknowledges and agrees that all rights to, interests in
or opportunities regarding, all Third-Party Inventions identified by the Company
or its affiliates or either of the foregoing Persons’ officers, directors,
employees (including the Executive), agents or consultants during the Term shall
be and remain the sole and exclusive property of the Company or such affiliate
and the Executive shall have no rights whatsoever to such Third-Party Inventions
and will not pursue for himself or for others any transaction relating to the
Third-Party Inventions which is not on behalf of the Company.

 

(e)            The provisions of this Section 5 shall survive any termination or
expiration of this Agreement.

 

6.             Non-Solicitation. The Executive understands and recognizes that
his services to the Company are special and unique and that in the course of
performing such services the Executive will have access to and knowledge of
Confidential and Proprietary Information (as defined in Section 5) and will
become knowledgeable of and familiar with the Company’s customers and service
providers as well as the Company’s business. The Executive acknowledges that,
due to the unique nature of the Company’s business, the loss of any of its
clients, service providers or business flow or the improper use of its
Confidential and Proprietary Information could create significant instability
and cause substantial damage to the Company and therefore the Company has a
strong legitimate business interest in protecting the continuity of its business
interests and the restrictions herein agreed to by the Executive narrowly and
fairly serve such an important and critical business interest of the Company.
Therefore, the Executive covenants and agrees as follows:

 

(a)           Definitions. As used in this Agreement, the following terms have
the meanings given to such terms below:

 

(i)          “Company Employee” means (A) any person who is an employee of the
Company at the time of the date of the Executive’s termination of employment,
and (B) any person who was an employee of the Company at any point during the
six (6) month period prior to, the termination of the Executive’s employment.

 

(ii)         “Person” means any person, firm, partnership, joint venture,
corporation or other business entity.

 

(iii)        “Restricted Period” means the period commencing on the date of the
Executive’s termination of employment and ending twelve (12) months thereafter;
provided, however, that this period will be tolled and will not run during any
time Executive is in violation of this Section 6, it being the intent of the
parties that the Restricted Period will be extended for any period of time in
which the Executive is in violation of this Section 6.

 



 5 

 

 

(b)          Non-Solicitation. During his employment with the Company and during
the Restricted Period (other than for the benefit of the Company), the Executive
will not, directly or indirectly, on the Executive’s own behalf or on behalf of
any other Person, solicit, induce, or attempt to solicit or induce any Company
Employee or any independent contractor (who is then engaged by the Company or
was engaged by the Company in the prior six (6) months) to terminate his or her
employment or engagement with the Company or to accept employment or engagement
with any Person.

 

(c)          Enforcement. In the event that the Executive breaches or threatens
to breach any provisions of Section 5 or this Section 6, then the Company will
suffer irreparable harm and monetary damages would be inadequate to compensate
the Company. Accordingly, in addition to any other rights which the Company may
have, the Company shall (i) be entitled, without the posting of bond or other
security, to seek injunctive relief to enforce the restrictions contained in
such Sections and (ii) have the right to require the Executive to account for
and pay over to the Company all compensation, profits, monies, accruals,
increments and other benefits derived or received by the Executive as a result
of any transaction constituting a breach of any of the provisions of Sections 5
or 6, to the maximum extent permitted by law.

 

(d)          Reasonableness and Severability. Each of the rights and remedies
enumerated in Section 6(c) shall be independent of the others and shall be in
addition to and not in lieu of any other rights and remedies available to the
Company at law or in equity. The Executive hereby acknowledges and agrees that
the covenants provided for pursuant to Section 6 are essential elements of
Executive’s employment by the Company and are reasonable with respect to their
duration, geographic area and scope and in all other respects. If, at the time
of enforcement of this Section 6, a court of competent jurisdiction holds that
the restrictions stated herein are unreasonable under the circumstances then
existing, the parties hereto agree that the maximum duration, scope or
geographic area legally permissible under such circumstances will be substituted
for the duration, scope or area stated herein. If any of the covenants contained
in this Section 6, or any part of any of them, is hereafter construed or
adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants or rights or remedies which shall be
given full effect without regard to the invalid portions. No such holding of
invalidity or unenforceability in one jurisdiction shall bar or in any way
affect the Company’s right to the relief provided in this Section 6 or otherwise
in the courts of any other state or jurisdiction within the geographical scope
of such covenants as to breaches of such covenants in such other respective
states or jurisdictions, such covenants being, for this purpose, severable into
diverse and independent covenants.

 

(e)          Defend Trade Secrets Act of 2016. The Executive understands that
pursuant to the federal Defend Trade Secrets Act of 2016, the Executive shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that (i) is made (x) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (y) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

 



 6 

 

 

(f)          Protected Disclosures. The Executive understands that nothing
contained in this Agreement limits the Executive’s ability to communicate with
any federal, state or local governmental agency or commission, including to
provide documents or other information, without notice to the Company. The
Executive also understands that nothing in this Agreement limits the Executive’s
ability to share compensation information concerning the Executive or others,
except that this does not permit the Executive to disclose compensation
information concerning others that the Executive obtain because the Executive’s
job responsibilities require or allow access to such information.

 

(g)          Remedies. In the event that an actual proceeding is brought in
equity to enforce the provisions of Section 5 or this Section 6, the Executive
shall not urge as a defense that there is an adequate remedy at law nor shall
the Company be prevented from seeking any other remedies which may be available.
The Executive agrees that he shall not raise in any proceeding brought to
enforce the provisions of Section 5 or this Section 6 that the covenants
contained in such Sections limit his ability to earn a living.

 

(h)          Survival. The provisions of Section 6 shall survive any termination
of this Agreement.

 

7.             Representations and Warranties.

 

(a)            The Executive hereby represents and warrants to the Company as
follows:

 

(i)          Neither the execution or delivery of this Agreement nor the
performance by the Executive of his duties and other obligations hereunder
violate or will violate any statute, law, determination or award, or conflict
with or constitute a default or breach of any covenant or obligation under
(whether immediately, upon the giving of notice or lapse of time or both) any
prior employment agreement, contract, or other instrument to which the Executive
is a party or by which he is bound.

 

(ii)         The Executive has the full right, power and legal capacity to enter
and deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
the Executive enforceable against him in accordance with its terms. No approvals
or consents of any persons or entities are required for the Executive to execute
and deliver this Agreement or perform his duties and other obligations
hereunder.

 

(b)            The Company hereby represents and warrants to the Executive that
this Agreement and the employment of the Executive hereunder have been duly
authorized by and on behalf of the Company, including, without limitation, by
all required action by the Board.

 

8.              Termination. The Executive’s employment hereunder shall be
terminated immediately upon the Executive’s death and may be otherwise
terminated as follows:

 

(a)            The Executive’s employment hereunder may be terminated by the
Company for Cause as determined by the Board. Any of the following actions by
the Executive shall constitute “Cause”:

 

(i)          The willful failure, disregard or continuing refusal by the
Executive to perform his duties hereunder;

 



 7 

 

 

(ii)         Any act of willful or intentional misconduct, or a grossly
negligent act by the Executive having the effect of injuring, in a material way
(as determined in good-faith by the Board of Directors), the business or
reputation of the Company, including but not limited to, any officer, director,
or executive of the Company;

 

(iii)        Willful misconduct by the Executive in carrying out his duties or
obligations under this Agreement, including, without limitation, insubordination
with respect to lawful directions received by the Executive from the Chief
Executive Officer or from the Board;

 

(iv)        The Executive’s indictment of any felony or a misdemeanor involving
moral turpitude (including entry of a nolo contendere plea);

 

(v)         The determination by the Company, based upon clear and convincing
evidence, after a reasonable and good-faith investigation by the Company
following a written allegation by another employee of the Company, that the
Executive engaged in some form of harassment prohibited by law (including,
without limitation, age, sex or race discrimination);

 

(vi)        Any intentional misappropriation of the property of the Company, or
embezzlement of its funds or assets (whether or not a misdemeanor or felony);

 

(vii)       Breach by the Executive of any of the provisions of Sections 5, 6,
or 7 of this Agreement; and

 

(viii)      Breach by the Executive of any provision of this Agreement other
than those contained in Sections 5, 6, or 7 which is not cured by the Executive
within thirty (30) business days after notice thereof is given to the Executive
by the Company.

 

Except for a failure, misconduct, breach, or refusal which, by its nature,
cannot reasonably be expected to be cured, the Executive shall have ten (10)
business days from the delivery of written notice by the Company within which to
cure any acts constituting Cause, unless a longer cure period is provided in the
act constituting Cause described above; provided however, that, if the Company
reasonably expects irreparable injury from a delay of ten (10) business days,
the Company may give the Executive notice of such shorter period within which to
cure as is reasonable under the circumstances, which may include the termination
of the Executive's employment for Cause without notice and with immediate
effect.

 

(b)            The Executive’s employment hereunder may be terminated by the
Board due to the Executive’s Disability. For purposes of this Agreement, a
termination for “Disability” shall occur (i) when the Board has provided a
written termination notice to the Executive supported by a written statement
from a reputable independent physician mutually selected by the Company and the
Executive, or the Executive’s legal representatives in the event he is unable to
make such selection due to mental incapacity, to the effect that the Executive
shall have become so physically or mentally incapacitated as to be unable to
resume, even with reasonable accommodation as may be required under the
Americans With Disabilities Act, within the ensuing twelve (12) months, his
employment hereunder by reason of physical or mental illness or injury, or (ii)
upon rendering of a written termination notice by the Company after the
Executive has been unable to substantially perform his duties hereunder, even
with reasonable accommodation as may be required under the Americans With
Disabilities Act, for one hundred twenty (120) or more consecutive days, or more
than one hundred eighty (180) days in any consecutive twelve (12) month period,
by reason of any physical or mental illness or injury. For purposes of this
Section 8(b), the Executive agrees to make himself available and to cooperate in
any reasonable examination by a reputable independent physician mutually
selected by the Company and the Executive, and paid for by the Company.
Notwithstanding the foregoing, nothing herein shall give the Company the right
to terminate the Executive prior to discharging its obligations to the
Executive, if any, under the Family and Medical Leave Act, the Americans With
Disabilities Act, or any other applicable law. The Company shall reimburse the
Executive for his actual cost of maintaining a supplementary long-term
disability insurance policy during the Term up to a maximum reimbursement of
$10,000 per year.

 



 8 

 

 

(c)            The Executive’s employment hereunder may be terminated by the
Company (or its successor) by written notice to the Executive upon the
occurrence of a Change of Control. For purposes of this Agreement, “Change of
Control” means (i) the acquisition, directly or indirectly, following the
Effective Date by any person (as such term is defined in Section 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended), in one transaction
or a series of related transactions, of securities of the Company representing
in excess of fifty percent (50%) of the combined voting power of the Company’s
then outstanding securities if such person or his or its affiliate(s) do not own
in excess of 50% of such voting power on the Effective Date of this Agreement,
(ii) the future disposition by the Company (whether direct or indirect, by sale
of assets or stock, merger, consolidation or otherwise) of all or substantially
all of its business and/or assets in one transaction or series of related
transactions other than a merger effected exclusively for the purpose of
changing the domicile of the Company, or (iii) a “corporate transaction” as
defined in the Company equity incentive plans under which the Executive has been
granted Equity Awards. Notwithstanding the foregoing, if the Change of Control
does not constitute a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), the amount of cash severance payable pursuant to
Section 9(b), if any, shall be paid in equal installments in accordance with the
Company’s then payroll practice over a 18-month period. Solely for purposes of
Section 409A of the Code, each installment payment is considered a separate
payment.

 

(d)            The Executive’s employment hereunder may be voluntarily
terminated by the Executive for Good Reason. For purposes of this Agreement,
“Good Reason” shall mean any of the following: (i) any material reduction by the
Company of the Executive’s duties, or responsibilities or authority; (ii) any
material reduction by the Company of the Executive’s Base Salary and/or target
Annual Performance Bonus payable hereunder (it being understood that an
across-the-board reduction applicable to all similarly situated employees of the
Company, including the Executive, shall not be deemed a reduction for purposes
of this definition); (iii) the Executive no longer reports to the Chief
Executive Officer or Board of Directors of the Company or its successor; (iv)
any requirement by the Company, without the Executive’s prior written consent,
that the Executive locate the Executive’s residence or primary place of
employment to a location outside a 50-mile radius of such location mutually
agreed upon between the Company and the Executive as of the Effective Date, or
such other location that the Company and the Executive may mutually agree upon
and designate from time to time during the Term; or (v) a material breach by the
Company of Section 7(b) of this Agreement which is not cured by the Company
within 30 days after written notice thereof is given to the Company by the
Executive. However, notwithstanding the above, Good Reason shall not exist
unless: (x) the Executive notifies the Board within thirty (30) days of the
initial existence of one of the adverse events described above, and (y) the
Company fails to correct the adverse event within thirty (30) days of such
notice, and (z) the Executive’s voluntary termination because of the existence
of one or more of the adverse events described above occurs within two hundred
seventy (270) days of the initial existence of the event.

 



 9 

 

 

(e)            The Executive’s employment may be terminated by the Company
without Cause by delivery of written notice to the Executive effective the date
of delivery of such notice. For the avoidance of doubt, termination of the
Executive’s employment due to his death or Disability does not constitute a
termination for Cause.

 

(f)            The Executive’s employment may be terminated by the Executive in
the absence of Good Reason by delivery of written notice to the Company
effective fifteen (15) days after the date of delivery of such notice.

 

9.             Compensation upon Termination.

 

(a)            Accrued Benefits. Upon termination of the Executive’s employment
by either party regardless of the cause or reason, the Executive shall be
entitled to the following, referred to herein as the “Accrued Benefits”: (i)
payment for any accrued, unpaid Base Salary through the termination date; (ii)
if provided for under the Company’s vacation plan or policy or required by
applicable law, payment for any accrued, unused vacation days through the
termination date; and (iii) reimbursement for any approved business expenses
that the Executive has timely submitted for reimbursement in accordance with the
Company’s business expense reimbursement policy or practice. Except as otherwise
expressly provided by this Agreement, the Company shall have no further payment
obligations to the Executive and all Equity Awards that have not vested as of
the termination date shall be forfeited to the Company as of such date. Subject
to this Section 9, the vested portion of any stock options held by the Executive
as of the Executive’s termination date shall remain exercisable for ninety (90)
days following such termination.

 

(b)          Change of Control Separation Benefits. If the Executive’s
employment is terminated due to death, by the Company due to Disability pursuant
to Section 8(b), by the Company without Cause pursuant to Section 8(e) or by the
Executive for Good Reason pursuant to Section 8(d) and such termination occurs
during the period beginning one (1) month immediately preceding the Change of
Control and ending twelve (12) months immediately following such Change of
Control (the “COC Period”), provided that the Executive signs and does not
revoke a general release of claims against the Company within the time period
specified therein (which time period shall not exceed sixty (60) days), in form
and substance satisfactory to the Company (the “Release”), and provided further
that such termination is a “separation from service” within the meaning of
Treasury Regulation § 1.409A-1(h), then the Company shall provide the following
benefits to the Executive, referred to herein as the “Change of Control
Separation Benefits”: (i) a lump sum payment equal to eighteen (18) months of
the Executive’s then-current Base Salary; (ii) the full Annual Performance Bonus
for the year in which such termination occurs multiplied by 1.5, less any
installments paid in advance (items (i) and (ii) being the “Change of Control
Separation Pay”); (iii) immediate vesting in full of all Equity Awards;
provided, however, that (A) in the event that a termination without Cause or
termination for Good Reason or termination due to death or Disability occurs
during the one (1) month immediately preceding a Change of Control (i.e., the
first month of a COC Period), any Equity Awards outstanding as of the
Executive’s termination shall not accelerate in connection with such termination
but instead will remain outstanding and eligible to vest pursuant to this
provision immediately prior to the consummation of such Change of Control
(assuming the timely execution and non-revocation of a Release) and (B) in the
event that Termination without Cause or a Termination for Good Reason occurs
prior to a Change of Control and such Change of Control is not consummated on or
prior to the one (1) month anniversary of such termination, no vesting shall
occur pursuant to this provision and any Equity Awards outstanding as of the
Executive’s termination shall terminate in accordance with its terms; (iv)
extension of the exercise period for all vested stock options held by the
Executive as of the termination date until the end of their term; and (v) if the
Executive properly and timely elects to continue his health insurance benefits
under COBRA or applicable state continuation coverage after the termination
date, reimbursement for the portion of Executive’s health continuation coverage
premiums that the Company would have paid had the Executive remained employed by
the Company until the earlier of (A) the eighteen (18) month period following
the month in which the Executive’s termination date occurs, or (B) the maximum
period permitted by applicable law, provided that the Company’s obligation to
pay a portion of the Executive’s health continuation coverage premiums will
terminate if he becomes eligible for health insurance benefits from another
employer during the reimbursement period, The Change of Control Separation Pay
will be paid within sixty (60) days after the termination date.

 



 10 

 

 

(c)          Base Separation Benefits. If the Executive’s employment is
terminated during the Term and outside of the COC Period as a result of the
Executive’s Disability pursuant to Section 8(b), by the Company without Cause
pursuant to Section 8(e), or by the Executive for Good Reason pursuant to
Section 8(d), provided that the Executive signs and does not revoke the Release
within the time period specified therein (which time period shall not exceed
sixty (60) days), and provided further that such termination is a “separation
from service” within the meaning of Treasury Regulation § 1.409A-1(h), then the
Company shall provide the following benefits to the Executive, referred to
herein as the “Base Separation Benefits”: (i) the continued payment in
installments of the Executive’s then-current Base Salary for a period of twelve
(12) months following the termination date (the “Base Separation Pay”) ; (ii)
all Equity Awards which would have time vested during the twelve (12) months
following the termination date shall accelerate and vest; (iii) extension of the
exercise period for all vested stock options held by the Executive as of the
termination date until the first anniversary of the termination date; and (iv)
if the Executive properly and timely elects to continue his health insurance
benefits under COBRA or applicable state continuation coverage after the
termination date, reimbursement for the portion of Executive’s health
continuation coverage premiums that the Company would have paid had the
Executive remained employed by the Company until the earlier of (A) the twelve
(12) month period following the month in which the Executive’s termination date
occurs, or (B) the maximum period permitted by applicable law, provided that the
Company’s obligation to pay a portion of the Executive’s health continuation
coverage premiums will terminate if he becomes eligible for health insurance
benefits from another employer during the reimbursement period. The first
installment of the Base Separation Pay will be paid on the Company’s first
regular payday occurring following the effectiveness of the Release in an amount
equal to the sum of payments of Base Salary that would have been paid if he had
remained in employment for the period from the termination date through the
payment date. The remaining installments will be paid until the end of the
12-month period at the same rate as the Base Salary in accordance with the
Company’s normal payroll practices for its employees. The Executive understands
that if he is eligible to receive the Base Separation Benefits, such Base
Separation Benefits shall be in lieu of and not in addition to the Change of
Control Separation Benefits described in Section 9(b) of this Agreement.
Notwithstanding the foregoing, if the Executive is entitled to receive the Base
Separation Benefits but violates any provisions of this Agreement or any other
agreement entered into by the Executive and the Company after termination of
employment, the Company will be entitled to immediately stop paying any further
installments of the Base Separation Benefits. If the Executive’s employment is
terminated during the Term as a result of the Executive’s death, then the
Company shall provide to the Executive’s estate the continued payment of
Executive’s then-current Base Salary for a period of twelve (12) months
following the termination date, beginning on the Company’s first regular payday
following the such termination date.

 



 11 

 

 

(d)            This Section 9 sets forth the only obligations of the Company
with respect to the termination of the Executive’s employment with the Company,
except as otherwise required by law, and the Executive acknowledges that, upon
the termination of his employment, he shall not be entitled to any payments or
benefits which are not explicitly provided in Section 9.

 

(e)            Upon termination of the Executive’s employment hereunder for any
reason, the Executive shall be deemed to have resigned as director and or
officer of the Company, to the extent applicable, effective as of the date of
such termination, unless otherwise requested by the Board.

 

(f)            The provisions of this Section 9 shall survive any termination of
this Agreement.

 

10.           Section 409A. The intent of the parties to this Agreement is that
the payments, compensation and benefits under this Agreement be exempt from or
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”) and, in this connection,
the following shall be applicable:

 

(a)            To the greatest extent possible, this Agreement shall be
interpreted to be exempt from or in compliance with Section 409A.

 

(b)            If any severance, compensation, or benefit required by this
Agreement is to be paid in a series of installment payments, each individual
payment in the series shall be considered a separate payment for purposes of
Section 409A.

 

(c)            If any severance, compensation, or benefit required by this
Agreement that constitutes “nonqualified deferred compensation” within the
meaning of Section 409A is considered to be paid on account of “separation from
service” within the meaning of Section 409A, and the Executive is a “specified
employee” within the meaning of Section 409A, no payments of any of such
severance, compensation, or benefit shall be made until the earlier of six (6)
months plus one (1) day after such separation from service or the Executive’s
death (the “New Payment Date”). The aggregate amount of any such payments that
would have otherwise been paid during the period between the date of separation
from service and the New Payment Date shall be paid to the Executive or his
estate in a lump sum payment on the New Payment Date. Thereafter, any severance,
compensation, or benefit required by this Agreement that remains outstanding as
of the day immediately following the New Payment Date shall be paid without
delay over the time period originally scheduled, in accordance with the terms of
this Agreement.

 



 12 

 

 

(d)           The provisions of this Section 10 shall survive any termination of
this Agreement.

 

11.           Section 280G.

 

(a)            Notwithstanding any other provision of this Agreement or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or its affiliates to the
Executive or for the Executive’s benefit pursuant to the terms of this Agreement
or otherwise (“Covered Payments”) constitute parachute payments (“Parachute
Payments”) within the meaning of Section 280G of the Code and would, but for
this Section 11 be subject to the excise tax imposed under Section 4999 of the
Code (or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes (collectively,
the “Excise Tax”), then prior to making the Covered Payments, a calculation
shall be made comparing (i) the Net Benefit (as defined below) to the Executive
of the Covered Payments after payment of the Excise Tax to (ii) the Net Benefit
to the Executive if the Covered Payments are limited to the extent necessary to
avoid being subject to the Excise Tax. Only if the amount calculated under (i)
above is less than the amount under (ii) above will the Covered Payments be
reduced to the minimum extent necessary to ensure that no portion of the Covered
Payments is subject to the Excise Tax (that amount, the “Reduced Amount”). “Net
Benefit” shall mean the present value of the Covered Payments net of all
federal, state, local, foreign income, employment and excise taxes.

 

(b)            Any such reduction shall be made in accordance with Section 409A
of the Code and the following: (i) the Covered Payments which do not constitute
nonqualified deferred compensation subject to Section 409A of the Code shall be
reduced first; and (ii) all other Covered Payments shall then be reduced as
follows: (A) cash payments shall be reduced before non-cash payments; and (B)
payments to be made on a later payment date shall be reduced before payments to
be made on an earlier payment date.

 

(c)            Any determination required under this Section 11 shall be made in
writing in good faith by the accounting firm that was the Company’s independent
auditor immediately before the Change of Control (the “Accounting Firm”). The
Accounting Firm shall provide detailed supporting calculations to the Company
and the Executive as requested by the Company or the Executive. The Company and
the Executive shall provide the Accounting Firm with such information and
documents as the Accounting Firm may reasonably request in order to make a
determination under this Section 11. For purposes of making the calculations and
determinations required by this Section 11, the Accounting Firm may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code. The Accounting Firm’s
determinations shall be final and binding on the Company and the Executive. The
Company shall be responsible for all fees and expenses incurred by the
Accounting Firm in connection with the calculations required by this Section 11.

 



 13 

 

 

(d)            It is possible that after the determinations and selections made
pursuant to this Section 11 the Executive will receive Covered Payments that are
in the aggregate more than the amount provided under this Section 11
(“Overpayment”) or less than the amount provided under this Section 11
(“Underpayment”).

 

(i)          In the event that: (A) the Accounting Firm determines, based upon
the assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive which the Accounting Firm believes has a high
probability of success, that an Overpayment has been made or (B) it is
established pursuant to a final determination of a court or an Internal Revenue
Service proceeding that has been finally and conclusively resolved that an
Overpayment has been made, then the Executive shall pay any such Overpayment to
the Company.

 

(ii)         In the event that: (A) the Accounting Firm, based upon controlling
precedent or substantial authority, determine that an Underpayment has occurred
or (B) a court of competent jurisdiction determines that an Underpayment has
occurred, any such Underpayment will be paid promptly by the Company to or for
the benefit of the Executive.

 

12.           Miscellaneous.

 

(a)            This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of California, without
giving effect to its principles of conflicts of laws.

 

(b)            In the event of any dispute arising out of, or relating to, this
Agreement or the breach thereof (other than Sections 5 or 6 hereof), or
regarding the interpretation thereof, the parties agree to submit any
differences to nonbinding mediation prior to pursuing resolution through the
courts. The parties hereby submit to the exclusive jurisdiction of the state and
federal courts situated in San Francisco County, California, and agree that
service of process in such court proceedings shall be satisfactorily made upon
each other if sent by registered mail addressed to the recipient at the address
referred to in Section 12(g) below.

 

(c)            This Agreement shall be binding upon and inure to the benefit of
the parties hereto, and their respective heirs, legal representatives,
successors and permitted assigns.

 

(d)            This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive. The rights and obligations of
the Company under this Agreement shall inure to the benefit of and shall be
binding upon the successors and assigns of the Company, including any successors
or assigns in connection with any sale, transfer or other disposition of all or
substantially all of its business or assets.

 

(e)            This Agreement cannot be amended orally, or by any course of
conduct or dealing, but only by a written agreement signed by the parties
hereto.

 

(f)            The failure of either party to insist upon the strict performance
of any of the terms, conditions and provisions of this Agreement shall not be
construed as a waiver or relinquishment of future compliance therewith, and such
terms, conditions and provisions shall remain in full force and effect. No
waiver of any term or condition of this Agreement on the part of either party
shall be effective for any purpose whatsoever unless such waiver is in writing
and signed by such party.

 



 14 

 

 

(g)            All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be in writing and shall be
delivered personally or by an overnight courier service or sent by registered or
certified mail, postage prepaid, return receipt requested, to the parties at the
addresses set forth on the first page of this Agreement, and shall be deemed
given when so delivered personally or by overnight courier, or, if mailed, five
days after the date of deposit in the United States mail. Either party may
designate another address, for receipt of notices hereunder by giving notice to
the other party in accordance with this Section 12(g).

 

(h)            This Agreement sets forth the entire agreement and understanding
of the parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.

 

(i)            As used in this Agreement, “affiliate” of a specified person or
entity shall mean and include any person or entity controlling, controlled by or
under common control with the specified person or entity.

 

(j)            The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

(k)            This Agreement may be executed in any number of counterparts,
each of which shall constitute an original, but all of which together shall
constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank – Signature Page Follows]

 

 15 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and intend
it to be effective as of the Effective Date by proper person thereunto duly
authorized.

 

  ASSEMBLY BIOSCIENCES, INC.       By: /s/ Derek Small   Name: Derek Small  
Title: Chief Executive Officer and President       EXECUTIVE       /s/ Graham
Cooper   Name: Graham Cooper

 

[Signature Page to Graham Cooper Employment Agreement]

 

 

 

 

EXHIBIT A

 

California Labor Code Section 2870. Application of provision providing that
employee shall assign or offer to assign rights in invention to employer.

 

(a)          Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

 

(1)         Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or

 

(2)         Result from any work performed by the employee for his employer.

 

(b)          To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

 



 

